                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA
                                                           Case   No. I :19-CR-337

                                                           CountOne: I 8 U.S.C. $ 922(a)(6)
 ANDREW JON THOMASBERG.                                    False Statement in Firearms Purchase

                 Defendant.                                Count Two:   l8 U.S.C.    $ 922(g)(3)
                                                           Possession of Firearms by Illegal Drug
                                                           User



                                   CRIMINAL INFORMATION

                                             C   UNT   I


                              (False Statement in Firearms Purchase)

        THE UNITED STATES ATTORNEY CHARGES THAT:

       On or around October 17, 2017, the defendant, ANDREW JON THOMASBERG, in

Loudoun County, Virginia, within the Eastern District             of Virginia, in    connection with the

acquisition or attempted acquisition of any firearm or ammunition from a licensed importer.

licensed manufacturer. licensed dealer, or licensed collector. knorvingly made a false or fictitious

oral or written statement intended or likely to deceive such importer, manufacturer, dealer, or

collector with respect to any fact material to the lawf'ulness ofthe sale or other disposition olsuch

firearm or ammunition.

       (ln violation of Title 18, United States Code, Secrion 922(a)(6).)
                                             COLTNT 2

                        (Possession of Firearms by an lllegal Drug User)

       THE UNITED STATES ATTORNEY CHARGES THAT:

       Between in or around November 2018, and in or around March 2019. in Fairfax County,

Virginia, and Loudoun County. Virginia, both within the Eastem District of Virginia, the

defendant, ANDREW JON THOMASBERG, while being an unlawful user of or addicted to

controlled substances. did knowingly and unlawfully possess in and affecting commerce at least

four firearms. specifically, a PTR .308 rifle, bearing serial number AW 10866: a Fab. Nat. D'annes

De Guerre rifle. bearing serial number A9929; an Engage Armament E4 rifle, bearing serial

number (A)023 l3; and a VKT M39 rifle, bearing serial number 63933, such firearms having been

shipped and transported in interstate commerce.

       (ln violation of Title 18. United States Code, Section 922(9)(3).)

                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              ljnited   States A



 Date: November 7. 2019                 By
                                              Anth ony       ariano
                                              Special Assistant United States Attorney
                                              Ronald L. Walutes, Jr.
                                              Assistany United States Attorney
